Citation Nr: 0936643	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-35 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to herbicides.

3.  Entitlement to compensation under the provisions of 
38 U.S.C. § 1151 for an additional liver disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The appellant's DD 214 reflects a period of active service 
from September 1973 to March 1974 as a member of the 
California Army National Guard.  That document lists the type 
of separation as relief from active duty for training.  He 
also had subsequent National Guard service with that 
organization.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The appellant testified before the undersigned Member of the 
Board in a hearing at the RO in March 2009.  A transcript of 
his testimony is of record.


FINDINGS OF FACT

1.  The appellant is diagnosed with diabetes mellitus, PTSD 
and depression.

2.  The appellant did not serve in combat or present any 
other verified or verifiable in-service PTSD stressor.

3.  There is no evidence the appellant's diagnosed depression 
is related to military service.

4.  The appellant did not serve in the Republic of Vietnam 
and is not otherwise shown to have been exposed to herbicides 
during service.

5.  Diabetes mellitus did not become manifest to a 
compensable degree within the first year after the 
appellant's discharge from service.

6.  Competent and uncontroverted medical opinion shows the 
appellant has not incurred an additional liver disability due 
to an event not reasonably foreseeable or any carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA.


CONCLUSIONS OF LAW

1.   The criteria for service connection for an acquired 
psychiatric disorder to include PTSD are not met.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (f) (2009).

2.  The criteria for service connection for diabetes mellitus 
type II, claimed as due to exposure to herbicides, are not 
met.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2009).  

3.   The criteria for entitlement to compensation under 
38 U.S.C. § 1151 for an additional liver disability are not 
met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In September 2006 the RO sent the appellant a letter advising  
him of the elements to establish entitlement to service 
connection for a disability, including the disability-rating 
and effective-date elements; the appellant had ample 
opportunity to respond before the claims were adjudicated in 
June 2007.  

The Board finds at this point that there is no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the appellant's claims in 
September 2007.  There is no indication in the record or 
reason to believe that any ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).  

The Board also finds VA has complied with its duty to assist 
the appellant in the development of his claims.  In this 
regard, the Board notes that service treatment records 
(STRs), Social Security Administration (SSA) records, Service 
Personnel Records (SPRs), and VA outpatient records were 
obtained, and the Appellant was afforded appropriate VA 
examinations.  Neither the appellant nor his representative 
has identified any outstanding evidence that could be 
obtained to substantiate any of the claims.  The Board is 
also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and not prejudicial to 
the Appellant.  

Accordingly, the Board will address the merits of the claims.

II.  Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty or 
active duty for training, or injury resulted from inactive 
duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.

Service connection may be granted for any disease initially 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA.  VA shall consider all 
information and medical and lay evidence of record.  Where 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Entitlement to Service Connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
If the evidence establishes the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and third edition revised, to the fourth edition 
(DSM-IV).  The Court found DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective test 
to a subjective test.

A July 2007 VA psychiatric treatment note shows diagnosis of 
depression not otherwise specified (NOS), rule out PTSD, and 
alcohol abuse in remission.  During treatment the appellant 
stated he recollected combat in Vietnam during which he was 
wounded by shrapnel.  In August 2007 a VA nurse diagnosed 
PTSD, noting psychosocial and environmental problems (Axis 
IV) as "exposure to combat" and "inadequate social 
support."  A VA psychiatrist in December 2007 diagnosed 
depression and rule out PTSD.  A VA social worker in February 
2008 diagnosed PTSD, based on a lurid series of combat 
experiences the appellant asserted happened to him in Vietnam 
during the period 1970-1971.  Finally, Dr. SD, a VA 
psychiatrist, submitted a letter in January 2009 stating a 
diagnosis of PTSD based on alleged Vietnam combat 
experiences; treatment notes by Dr. SD dating from January 
through July 2009 show diagnoses of PTSD and depression.

Claims for service connection for PTSD may be considered to 
encompass claims for service connection for all psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
The Board will accordingly consider entitlement to service 
connection for any acquired psychiatric disorder.

The appellant is competently diagnosed with PTSD and 
depression.  Accordingly, the first element of service 
connection is met.  

However, a appellant seeking disability benefits must 
establish not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  In this case, 
the appellant has failed to identify a stressor in service on 
which service connection for diagnosed PTSD may be based.

As noted above, VA psychiatric specialists have diagnosed 
PTSD based on alleged combat.  However, a medical 
professional's opinion based on a post-service examination of 
a veteran is not competent evidence that an in-service 
stressor occurred.  Cohen, 10 Vet. App. 128, 145; Moreau, 9 
Vet. App. 389, 395-96.   Further, just because a physician or 
other health care professional has accepted appellant's 
description of his active duty experience as credible and 
diagnosed the appellant as suffering from PTSD does not mean 
the Board is required to grant service connection for PTSD.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The appellant has asserted in his correspondence to VA and 
his testimony before the Board that he served in Vietnam and 
was wounded in combat there.  He states his original DD Form 
214 documenting Vietnam service was surrendered to the 
California Army National Guard when he joined that 
organization, and that his personal copy of that document was 
destroyed in a house fire.

The Board is not required to accept a veteran's 
uncorroborated account of his active service experiences.    
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  Further, a 
veteran's lay testimony, alone, is not sufficient to 
establish that he or she engaged in personal combat with the 
enemy; that factor must be established by objective, 
competent, and factual evidence of record. VAOPGCPREC 12-99, 
p. 4 (October 18, 1999); Gaines v. West, 11 Vet. App. 353 
(1998).  

However, VA must consider all favorable lay evidence of 
record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case the Board has considered the 
Appellant's assertions of combat in Vietnam and has found 
them to not be credible for the reasons cited below.

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may not 
ignore a veteran's testimony simply because he or she is an 
interested party and stands to gain monetary benefits; 
personal interest may, however, affect the credibility of the 
evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board finds the appellant's unsupported account of 
Vietnam combat to be not credible because extensive search 
through the appellant's service personnel record fails to 
corroborate that he was ever in Vietnam or that was on active 
duty during the period he asserts such combat.  Specifically, 
the file includes a DD Form 4 (Enlistment Contract in the 
Armed Forces of the United States), executed in July 1973, in 
which the appellant enlisted in the California Army National 
Guard as a Private (E-1) with no prior military service.  The 
Board finds this document to be conclusive evidence the 
appellant did not have active service prior to 1973.

Further, careful review of the appellant's entire service 
record from the California Army National Guard has no 
indication of prior military service.  Even if the National 
Guard had lost the appellant's DD Form 214, as he contends, 
his prior active service would nonetheless have been 
routinely transferred to his National Guard DA Form 2-1 
(Enlisted Qualification Record) or similar qualification 
documents.

The RO submitted a request via the Personnel Information 
Exchange System (PIES) in January 2007 for verification of 
service dates and Vietnam service.  The PIES response stated 
there was no evidence to substantiate Vietnam service or 
active service other than September 1973 to March 1974.  Even 
if the California National Guard has failed to transfer his 
previous military history to its records, the prior service 
would be documented in PIES.

The Board notes the appellant has been inconsistent regarding 
the dates of his alleged previous service.  He testified 
before the Board that he had enlisted in the Army in 1970, 
went to Vietnam in 1970 or 1972, and returned from Vietnam in 
1973, although he stated to the RO in a report of contact 
that he had entered service in September or October of 1971 
and was released sometime in the winter of 1973.  The 
vagueness of his testimony at his recent hearing, its 
inconsistency with other evidence of record, and his demeanor 
at his hearing compel the conclusion that the appellant's 
story of service in Vietnam, although accepted without 
question by VA medical care providers, is simply a 
fabrication.

Finally, the Board notes the appellant has been remarkably 
vague about identifying any specific military unit prior to 
1973 in which he served, making it impossible to verify 
service through unit morning reports or other personnel 
records.  The appellant informed the RO that he was 
"attached to the 82nd Airborne [Division]" in Bien Hoa; he 
testified before the Board that he was assigned to "the 
502" (possibly the 502nd Parachute Infantry Regiment or an 
affiliate) and thereafter to "the Knights" (otherwise 
unidentified).  The Board notes the 502nd Parachute Infantry 
Regiment is an element of the 101st Airborne Division, not 
the 82nd Airborne Division, and was so in Vietnam.  Because 
the appellant has not identified a specific company and 
battalion within the 502nd Parachute Infantry Regiment, VA is 
unable to attempt to research morning reports that may verify 
the appellant's presence in that unit.     

The appellant has presented lay statements from two persons 
attesting the Appellant lost all his possessions in a house 
fire in October 1989.  Even if the credibility of these 
statements is accepted, they do not establish the appellant 
had a DD Form 214 that was destroyed at the time that would 
have corroborated his previous service.

Based on the evidence above, the Board finds the appellant 
has not presented a verified or verifiable in-service 
stressor on which service connection for PTSD can be based.  
Accordingly, service connection for PTSD must be denied.

The Board has also considered the appellant's entitlement to 
service connection for the diagnosed depression.  Clemons,  
23 Vet. App. 1.  In this case there is no evidence of 
depression during military service, chronic depression since 
discharge from service, or competent medical opinion showing 
a relationship between the current diagnosed depression and 
service.  Accordingly, service connection for depression must 
be denied.

Because the evidence preponderates against this claim, the 
benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. 
App. 49, 55; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).

Entitlement to Service Connection for Diabetes Mellitus

The Board notes that there is a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam War.  See 38 C.F.R. § 3.307(a)(6)(iii).  The Board 
also notes that if a veteran was exposed to an herbicide 
agent (to include Agent Orange) during active military 
service, diabetes mellitus shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  

As noted above, the appellant has claimed service in the 
Republic of Vietnam during the presumptive period of 
exposure, but such service is not documented and has been 
found by the Board to not be credible.  Accordingly, the 
presumption of exposure to herbicides in Vietnam is not for 
application.

Notwithstanding the presumption, claimant can establish 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  In 
this case the appellant has not asserted exposure to 
herbicides other than the claimed service in Vietnam, and the 
file does not show such exposure.

Diabetes mellitus will be presumed to have been present 
during service if it is manifested to a compensable degree 
within one year after discharge from service, even if not 
documented during service.  38 C.F.R. §§ 3.307, 3.309(a).  In 
this case there is no indication of diabetes mellitus to any 
degree until many years after discharge from service, so the 
presumption does not apply.  The Board notes the appellant 
presented to the VA in October 2005 to establish eligibility 
for treatment, and he was not identified as diabetic at that 
time; diabetes was first identified in a VA treatment note in 
January 2007.  The Board accordingly finds diabetes was not 
present to a compensable degree during the presumptive 
period.

The appellant is competently diagnosed with diabetes 
mellitus.  However, evidence of a present condition is 
generally not relevant to a claim for service connection, 
absent some competent linkage to military service.  Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992). 

In this case there is no medical opinion showing a 
relationship between the current diagnosed diabetes mellitus, 
which became manifest many years after military service, and 
such service.  The appellant's claim is based upon 
presumptive exposure to herbicides in Vietnam, but the Board 
has found the appellant is not shown by credible objective 
evidence to have served in Vietnam.  Accordingly, the 
criteria for service connection are not met and the claim 
must be denied.

Because the evidence preponderates against this claim, the 
benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. 
App. 49, 55; Ortiz, 274 F.3d 1361.
  
Entitlement to Compensation under 38 U.S.C.A. § 1151

Compensation under 38 U.S.C. § 1151 shall be awarded for a 
qualifying additional disability or qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  An additional disability or 
death is a qualifying additional disability or death if the 
disability or death was not the result of the veteran's 
willful misconduct and if the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a VA employee or in a VA 
facility, and the proximate cause of the disability or death 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

The appellant presented to the VA medical center (VAMC) in 
October 2005 to become established in the VA system.  A 
clinician noted elevated laboratory values and history of 
previous heavy drinking, and ordered a hepatitis panel.  
Also, a clinician ordered substitution of Etodolac in lieu of 
the previous Celebrex.

In May 2006 the VA clinicians noted the appellant's liver 
enzymes were increasing.  His regimen of Oxycodone and 
acetaminophen (taken for neck and back pain) was changed to 
Oxycodone only.

A VA ultrasound of the abdomen in June 2006 resulted in 
clinical impression of fibrofatty ethnogenicity of the liver 
compatible with hepatocellular disease.  

A VA gastroenterology consult note dated in July 2006 shows 
the appellant complained of a 2-3 month history of fatigue, 
low energy, nausea and occasional fever.  The clinical 
impression was acute hepatocellular disease with hepatitis-B 
and hepatitis-C serology, most likely due to medication 
(Etodolac); the clinician directed cessation of Etodolac and 
Felodipine.  There was also a clinical impression of 
hyperferritemia, possibly due to hereditary hyperferritemia 
cataract syndrome, oncofeotal ferratin tumors (mostly 
myeloproliferative disease), nonalcoholic steatohepatitis 
(NASH), or type IV hemochromatosis.

In July 2006 the appellant's wife called VA to report that he 
had been diagnosed with hepatitis-C.  However, treatment 
records in July 2006 from Banner Churchill Community Hospital 
and Quest Diagnostics show the appellant's laboratory results 
actually showed no infectious hepatitis.

A VA computed tomography (CT) scan of the liver and pancreas 
in August 2006 resulted in an impression of hepatomegaly with 
fatty infiltration.

In August 2006 the appellant was informed he might have liver 
cancer due to Felodipine and was advised to cease all 
medications.  The appellant's daughter also called VA to 
state a recent colonoscopy had resulted in an impression that 
medication had caused the appellant's liver to become toxic.

In September 2006 a VA clinician noted the appellant's liver 
enzymes had actually improved significantly since he stopped 
drinking.  In October 2006 the appellant reported his 
previous abdominal pain had resolved, although he continued 
to complain of constipation (possibly related to pain 
medication).

A VA gastroenterology note in February 2007 states the 
appellant had a history of elevated serum ferritin over the 
previous year that had largely resolved after the appellant 
quit drinking in May 2006.  The current assessment was 
nonspecific elevation of serum ferritin, with hemochromatosis 
almost certainly ruled out.  There was also an impression of 
fatty metamorphosis of the liver, likely related to obesity 
and to diabetes mellitus. 

A January 2007 VA treatment note states hepatitis panel was 
currently negative.  Ferratin was high but iron was low.  
Magnetic resonance imaging (MRI) of the liver did not show 
signs of hemochromatosis, but the Appellant was noted as 
having reported hepatomegaly.

An October 2007 VA treatment note shows laboratory results of 
normal complete blood count (CBC), normal amylase lipase, and  
liver enzymes not worsening.  Also, abdominal X-rays showed 
no acute problem.

The appellant underwent a VA examination in April 2008 in 
which the physician noted the appellant's assertion that VA 
treatment in July 2006 had caused liver damage.  The examiner 
noted the appellant's VA and non-VA treatment history in 
detail; the examiner also performed a clinical examination 
and reported observations in detail.  The examiner stated the 
appellant did not currently have hepatitis-B or hepatitis-C.  
The most likely etiology of the appellant's current liver 
disease, diagnosed as nonalcoholic fatty liver (NAFL), which 
includes NASH, is obesity and insulin resistance/diabetes.  
The appellant probably also has at least an element of 
alcoholic fatty liver (AFL).   

The examiner specifically opined that VA care did not cause 
or create an additional disability separate and distinct from 
any preexisting liver disorder, nor was the appellant's liver 
disorder caused by or the result of VA care, nor did 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part 
proximately cause additional disability.    
  
The examiner stated as rationale that the appellant's liver 
disorder was unlikely to have been the cause of his febrile 
illness in 2006.  Rather, the appellant apparently had a 
viral illness in June 2006 that caused his liver laboratory 
tests to be higher than usual, or he was using more alcohol 
than he admitted.  The appellant's claim is based on having 
been told to stop taking Felodipine and Etodolac, which was 
prudent and perhaps even overly cautious, but the medications 
did not cause any liver disorder.  The reaction of the 
medical resident at the time may have been overly zealous, 
but did not harm the appellant and any error was on the side 
of caution.  

The Board notes the appellant's theory that VA treatment 
caused him to incur an additional liver disability.  A 
layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, a layperson is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom 
Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993); Bostain v. 
West, 11 Vet. App. 124, 127 (1998); Grivois v. Brown, 6 Vet. 
App. 135 (1994).

It is the province of trained health care professionals to 
enter conclusions that require medical expertise, such as 
opinions as to diagnosis and causation.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  Further, the findings of a 
physician are medical conclusions that the Board cannot 
ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 
(1991).  In this case, competent and uncontroverted medical 
opinion of record shows the appellant does not have an 
additional disability due to fault on the part of VA medical 
providers.  

The appellant testified before the Board that a physician 
told him that medications provided by VA led to his liver 
problem.  However, such medical opinion is not documented in 
the record, and is contradicted by the VA opinion cited 
above.  The Board notes at this point that hearsay medical 
evidence does not constitute competent medical evidence.  
Robinette v. Brown, 8 Vet. App. 69 (1995); Warren v. Brown, 6 
Vet. App. 4 (1993).  ("What a physician said, and the 
layman's account of what he purportedly said, filtered 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute medical evidence."  
Robinette, 8 Vet. App. at 77 (1995)).

 Based on the evidence above the Board finds the criteria for 
compensation under 38 U.S.C.A. § 1151 are not met and the 
claim must be denied.

Because the evidence preponderates against this claim, the 
benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. 
App. 49, 55; Ortiz, 274 F.3d 1361.


ORDER

Service connection for PTSD is denied.

Service connection for diabetes mellitus is denied.

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for an additional liver disability is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


